DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements submitted on 12/18/2020 and 05/06/2022 have been considered and made of record by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,756,849. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 15 of U.S. Patent No. 10,756,849 cover all the subject matters claimed in claims 21, 28, and 35 of the instant application as shown below. In claim 1 of U.S. Patent No. 10,756,849, the destination circuitry can be interpreted as an interface and in claim 15 of U.S. Patent No. 10,756,849 parallel lines can be interpreted as transmission lines because they are in charge of conveying signals.
Instant Application
US 10,756,849
21. An apparatus comprising: an interface configured to receive a first plurality of signals; and circuitry configured to: determine a reference voltage based on an average voltage of signal levels of the first plurality of signals; generate a second plurality of signals based on the first plurality of signals and the reference voltage; and generate a sequence of bits based on the second plurality of signals, wherein sequence of bits represent bits used by a transmitter to generate the first plurality of signals.
1. An apparatus comprising: destination circuitry comprising a plurality of receivers configured to receive a first plurality of electrical signals from source circuitry via a plurality of parallel lanes; and first logic configured to: determine a reference voltage based on an average voltage of signal levels of the first plurality of electrical signals; construct a second plurality of electrical signals from the first plurality of electrical signals and the reference voltage; generate a first sequence of bits based on the second plurality of electrical signals, wherein the first sequence of bits is equal to a first value generated by the source circuitry for processing by logic in the destination circuitry; generate a second sequence of bits different from the first sequence of bits based on the first sequence of bits, wherein the second sequence of bits is equal to a second value generated by the source circuitry for processing by logic in the destination circuitry; and convey the second sequence of bits to data processing logic.
28.  A method comprising: receiving, from source circuitry at destination circuitry, a first plurality of signals; determining, by the destination circuitry, a reference voltage based on an average voltage of signal levels of the first plurality of signals; generating, by the destination circuitry, a second plurality of signals based on the first plurality of signals and the reference voltage; and generating, by the destination circuitry, a sequence of bits based on the second plurality of signals, wherein the sequence of bits represent bits used by the source circuitry to generate the first plurality of signals.
8. A method comprising: conveying, by source circuitry, a first plurality of electrical signals via a plurality of parallel lanes; receiving, by destination circuitry, the first plurality of electrical signals from the source circuitry via the plurality of parallel lanes; determining, by the destination circuitry, a reference voltage based on an average voltage of signal levels of the first plurality of electrical signals; constructing, by the destination circuitry, a second plurality of electrical signals from the first plurality of electrical signals and the reference voltage; generating, by the destination circuitry, a first sequence of bits based on the second plurality of electrical signals, wherein the first sequence of bits is equal to a first value generated by the source circuitry for processing by logic in the destination circuitry; generating, by the destination circuitry, a second sequence of bits different from the first sequence of bits based on the first sequence of bits, wherein the second sequence of bits is equal to a second value generated by the source circuitry for processing by logic in the destination circuitry; and conveying, by the destination circuitry, the second sequence of bits to data processing logic.
35. A computing system comprising: source circuitry configured to convey a first plurality of signals via a plurality of transmission lines; destination circuitry configured to: receive the first plurality of signals; determine a reference voltage based on an average voltage of signal levels of the first plurality of signals; generate a second plurality of signals based on the first plurality of signals and the reference voltage; and generate a sequence of bits based on the second plurality of signals, wherein sequence of bits represent bits used by a transmitter to generate the first plurality of signals.
15. A computing system comprising: source circuitry configured to convey a first plurality of electrical signals via a plurality of parallel lanes; destination circuitry configured to: receive the first plurality of electrical signals from the source circuitry via the plurality of parallel lanes; determine a reference voltage based on an average voltage of signal levels of the first plurality of electrical signals; construct a second plurality of electrical signals from the first plurality of electrical signals and the reference voltage; generate a first sequence of bits based on the second plurality of electrical signals, wherein the first sequence of bits is equal to a first value generated by the source circuitry for processing by logic in the destination circuitry; generate a second sequence of bits different from the first sequence of bits based on the first sequence of bits, wherein the second sequence of bits is equal to a second value generated by the source circuitry for processing by logic in the destination circuitry; and convey the second sequence of bits to data processing logic.


Claims 22, 25, 29, 32, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 15, and 17 of U.S. Patent No. 10/756,849, in view of Yamaji et al. (hereinafter, referred to as Yamaji) (US 2008/0204298). 
Claims 1, 3, 8, 10, 15, and 17 of U.S. Patent No. 10/756,849 disclose all the subject matters claimed in claims 22, 25, 29, 32, 36, and 38 of the instant application except that the received signals are single-ended signals. Yamaji, in the same field of endeavor, discloses an apparatus comprising: an interface configured to receive a first plurality of signals (see Fig. 2, block 11 receiving a plurality of parallel signals); and circuitry configured to: determine a reference voltage based on an average voltage of signal levels of the first plurality of signals (see paragraphs 0054-0055); generate a second plurality of signals based on the first plurality of signals and the reference voltage (see Fig. 3, the outputs of block 101 and Fig. 2, the outputs of block 101). Yamaji further discloses that the received signals, at the receiver, are single-ended signals (see paragraphs 0005-0007, 0011, and 0132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claims 1, 3, 8, 10, 15, and 17 of U.S. Patent No. 10/756,849 as suggested by Yamaji and use single-ended signals in order to reduce the size and cost of the circuit (see paragraph 0011). Claims 3, 10, and 17 disclose all the subject matters claimed in claims 25, 32, and 38 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26, 28, 33, 35, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (US 2006/0132335).
As to claim 21, 28, and 35, Kojima discloses a computing system (see Fig. 1, data transmission system 10), comprising: source circuitry (see Fig. 1, block 12) configured to convey a first plurality of signals via a plurality of transmission lines (see the abstract and the parallel signal lines shown in Fig. 1 connecting the Transmitter 12 to Receiver 14); destination circuitry (see Fig. 1, Receiver 14 can also be interpreted as an interface) configured to: receive the first plurality of signals (see Fig. 1); determine a reference voltage based on an average voltage of signal levels of the first plurality of signals (see Fig. 1, unit 20 and paragraph 0047); generate a second plurality of signals based on the first plurality of signals and the reference voltage (see Fig. 1, the output of units 22 and paragraph 0048); and generate a sequence of bits based on the second plurality of signals (see the 5-bit data supplied to decoder 24), wherein sequence of bits represent bits used by a transmitter to generate the first plurality of signals (see paragraph 0050).
As to claims 26, 33, and 39, Kojima further discloses that the destination circuitry is further configured to generate a data word (see the 4-bit data in paragraph 0050) based on the sequence of bits (see the 5-bit data in paragraph 0050), wherein the data word (i.e., the 4-bit data) has a number of bits less than a number of bits of the sequence of bits (i.e., the 5-bit data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima, in view of Yamaji.
As to claims 22, 29, and 36, Kojima discloses all the subject matters claimed in claims 22, 29, and 36, except that the first plurality of signals are single-ended data signals. Yamaji, in the same field of endeavor, discloses an apparatus comprising: an interface configured to receive a first plurality of signals (see Fig. 2, block 11 receiving a plurality of parallel signals); and circuitry configured to: determine a reference voltage based on an average voltage of signal levels of the first plurality of signals (see paragraphs 0054-0055); generate a second plurality of signals based on the first plurality of signals and the reference voltage (see Fig. 3, the outputs of block 101 and Fig. 2, the outputs of block 101). Yamaji further discloses that the received signals at the receiver are single-ended signals (see paragraphs 0005-0007, 0011, and 0132). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Kojima as suggested by Yamaji and use single-ended signals in order to reduce the size and cost of the circuit (see paragraph 0011). 
Allowable Subject Matter
Claims 23, 24, 27, 30, 31, 34, 37, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632